Title: To James Madison from Robert Montgomery, 11 March 1803 (Abstract)
From: Montgomery, Robert
To: Madison, James


11 March 1803, Alicante. Has received nothing from JM since he last wrote on “the 2d Current,” since which nothing has occurred worthy of JM’s attention. “No Enemy from the Coast of Barbary has appeared to molest our Trading Vessels.” Writes only to enclose a list of arrivals for the past six months [not found].
 

   
   RC (DNA: RG 59, CD, Alicante, vol. 1). 1 p. Docketed by Wagner as received 3 June.



   
   Montgomery may have meant his 2 Feb. 1803 letter.



   
   A full transcription of this document has been added to the digital edition.

